1

Einbringungsvertrag - Cyclon Entertainment Ltd. - DER GREIF GmbH & Co. KG










Tabling Contract










Between







Cyclon Entertainment Corp.

Balluta Buildings, 3 Triq il—Karmelitani

St. Julians STJ 1020, Malta




afterwards named “CEL”







and







DER GREIF GmbH & Co. KG

Witzelstr. 150

40225 Düsseldorf




afterwards named “DG”










CEL has invested with the company contract of 3/11/08 for 51% of the company
shares in the company "DER GREIF GmbH & Co. KG” for altogether EUR 6,642,490.
From this EUR 300,000 is paid in CASH. The remaining amount of the capital
investment of EUR 6,342,490 will be paid in shares (restricted shares—according
to SEC guidelines) which are traded as Cyclon Capital Corporation on the OTC BB.










With this as the brought-in value, the average value of the end-of-day price of
the previous 90 calendar days, calculated from 3/10/08.  This means, the period
of the average price runs from 12/11/07 to and including 3/10/08.










The remaining amount due of EUR 6,342,490 means on 3/10/08 $9,756,652 US. The
average price of the previous 90 calendar days of the shares of Cyclon Capital
Corporation is $2.09 US. From this the total of 4,674,488 shares of Cyclon
Capital Corporation, which are for the fulfillment of the contract fulfillment
in DER GREIF GmbH & Co. KG as non-cash investment has been brought in With this,
on the day of the delivery of the shares the partnership investment is fully
paid for the new partner CEL Malta.










The CEL obligates itself directly after the closing of the contract to ensure
that the 4,674,488 shares of CCC will be given out from the approved capital.
The physically given out/presented shares will be split as follows:
















a)

3 certificates with 236,662 shares each, which have a value today of EUR 300,000

b)

7 certificates with 500,000 shares each

c)

1 certificate with 464,502 shares










The transfer Agent will be instructed to transfer the above-named shares to the
accounts named by DG. The Transfer Agent will be instructed to physically give
the shares to DG. DG will deposit the shares in a bank safe. The shares should
be made out to DG. The shares are subject to the legal retention period
according to SEC (USA) guidelines.










If counter- or future conditions of this contract are wholly or partly not
legally effective or not possible to implement, or their legal effectiveness or
ability to implement is later lost, the validity of the remaining conditions of
this contract are not affected.  The same is true if it is found that this
contract has gaps. Instead of the ineffective or non-implementable conditions,
or the fulfillment of the gaps, a measured rule should be valid which, as far as
it is legally possible, replaces the contract condition in such a way that it
duplicates the sense and the goal of this contract, insofar as it was intended
at the agreement of this contract.



















Dusseldorf, 3/11/08



















________________________

Cyclon Entertainment Corp.



















________________________

DER GREIF GmbH & Co. KG


















